                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


THOMAS CROCKETT                                                            PETITIONER
ADC #080478

V.                                  NO. 5:18-cv-00210-JM

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT


                                       JUDGMENT

       Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED that

this habeas action is DISMISSED, with prejudice.

       DATED this 12th day of April, 2019.



                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
